Case: 21-60451   Document: 00516394044       Page: 1    Date Filed: 07/14/2022




          United States Court of Appeals
               for the Fifth Circuit                        United States Court of Appeals
                                                                     Fifth Circuit

                                                                   FILED
                                                               July 14, 2022
                              No. 21-60451                    Lyle W. Cayce
                            Summary Calendar                       Clerk


   Maria De La Cruz Jimenez-De Cerpas; Jose Manuel
   Cerpas-Jimenez; Jorge Humberto Cerpas-Jimenez; Elber
   Humberto Cerpas-Jimenez,

                                                                    Petitioners,

                                   versus

   Merrick Garland, U.S. Attorney General,

                                                                  Respondent.


                   Petition for Review of an Order of the
                       Board of Immigration Appeals
                         Agency No. A206 769 618
                         Agency No. A206 769 619
                         Agency No. A206 769 620
                         Agency No. A206 769 621



   Before Stewart, Duncan, and Wilson, Circuit Judges.
Case: 21-60451         Document: 00516394044            Page: 2      Date Filed: 07/14/2022

                                         No. 21-60451


   Per Curiam:*
          Maria De La Cruz Jimenez-De Cerpas, a native and citizen of El
   Salvador, petitions for review a decision of the Board of Immigration Appeals
   (BIA) dismissing her appeal from a decision of an Immigration Judge (IJ)
   concluding that she was ineligible for asylum and withholding of removal.1
   We review the decision of the BIA for substantial evidence. Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Additionally, we consider the
   IJ’s decision only to the extent that it influenced the BIA. Singh v. Sessions,
   880 F.3d 220, 224 (5th Cir. 2018).
          Jimenez-De Cerpas has not shown that the evidence compels a
   conclusion contrary to that of the BIA on the question whether she showed
   it was unreasonable to expect her to relocate within El Salvador. See Munoz-
   Granados v. Barr, 958 F.3d 402, 407 (5th Cir. 2020); Lopez-Gomez v. Ashcroft,
   263 F.3d 442, 446 (5th Cir. 2001); 8 C.F.R. § 208.13(b)(2)(ii)). Accordingly,
   she has not shown that the evidence compels a conclusion contrary to that of
   the BIA on the issue whether she showed eligibility for asylum and
   withholding. See Zhang, 432 F.3d at 344; Efe v. Ashcroft, 293 F.3d 899, 906
   (5th Cir. 2002). Her argument concerning the BIA’s use of the “one central
   reason” standard to assess her withholding claim is, as she concedes,
   foreclosed. See Vasquez-Guerra v. Garland, 7 F.4th 265, 271 (5th Cir. 2021),
   cert. denied, 142 S. Ct. 1228 (2022). The petition for review is DENIED.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
              The respondents are a mother and her minor children.




                                               2